                    Case 20-10755-BLS             Doc 221       Filed 05/18/20        Page 1 of 10




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    RAVN AIR GROUP, INC. et al.,1                                   Case No. 20-10755 (BLS)

                       Debtors.                                     (Jointly Administered)

                                                                    Related Docket No.: 138

    ORDER ESTABLISHING DEADLINES AND PROCEDURES FOR FILING PROOFS
    OF CLAIM AND APPROVING THE FORM AND MANNER OF NOTICE THEREOF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”), pursuant to Bankruptcy Code sections 105(a), 501, 502, 503 and

1111(a), Bankruptcy Rules 2002, 3001, 3002, 3003, 3005, 5005 and 9008, and Local Rule 2002-

1, for entry of an order (i) establishing deadlines and procedures for filing proofs of claim in the

Debtors’ Chapter 11 Cases and (ii) approving the form and manner of notice thereof, all as further

described in the Motion; and the Court having jurisdiction to consider the Motion and the relief

requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order;

and consideration of the Motion and the relief requested therein being a core proceeding in

accordance with 28 U.S.C. §§ 157(b)(2) on which the Court may enter a final order consistent with

Article III of the United States Constitution; and venue being proper in this District pursuant to 28

U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion being adequate and appropriate

under the particular circumstances; and a hearing having been held to consider the relief requested



1        The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number
are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc.
(9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091),
and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International
Airport Road, Anchorage, AK 99502.
2            Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Motion.


146484.01601/123149854v.2
               Case 20-10755-BLS          Doc 221       Filed 05/18/20     Page 2 of 10




in the Motion and any objections filed in response thereto; and upon the record of the hearing and

all proceedings had before the Court; and the Court having found and determined that the relief

sought in the Motion is in the best interests of the Debtors’ estates, their creditors, and other parties

in interest and that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor, it is hereby

ORDERED:

        1.      The Motion is granted as set forth herein. All objections to the relief requested in

the Motion are hereby overruled.

        2.      Except as otherwise provided herein, each person or entity (including, without

limitation, each individual, partnership, joint venture, corporation, estate and trust, whether

domestic or foreign) that asserts a claim (as that term is defined in Bankruptcy Code section

101(5)) against any Debtor that arose prior to April 5, 2020 (the “Petition Date”), including,

without limitation, a claim entitled to priority under Bankruptcy Code section 503(b)(9) (a

“503(b)(9) Claim”), is required to file an original, written proof of such claim (a “Proof of Claim”)

that substantially conforms to the form Proof of Claim annexed hereto as Annex 1 (the “Proof of

Claim Form”) or Official Form 410, so as to be actually received by Stretto on or before June 15,

2020 at 11:59 p.m. prevailing Eastern Time (the “General Bar Date”).

        3.      All governmental units (as that term is defined in Bankruptcy Code section

101(27)) holding claims (whether secured, unsecured priority or unsecured non-priority), that

arose or are deemed to have arisen prior to the Petition Date, including, without limitation,

503(b)(9) Claims and claims for unpaid taxes, whether such claims arise from prepetition tax years

or periods or prepetition transactions to which the Debtors are a party, must file a Proof of Claim




                                                  -2-
146484.01601/123149854v.2
               Case 20-10755-BLS         Doc 221        Filed 05/18/20   Page 3 of 10




so as to be actually received by Stretto on or before October 2, 2020 at 11:59 p.m. prevailing

Eastern Time (the “Governmental Bar Date”).

        4.      Any person or entity that holds a claim that arises from the rejection of an executory

contract or unexpired lease (a “Rejection Damages Claim”) must file a Proof of Claim with respect

to such claim so as to be actually received by Stretto on or before the later of either (i) the General

Bar Date or (ii) a date provided in an order of the Court authorizing the rejection of the respective

executory contract or unexpired lease, or if no date is provided in any such order, thirty (30)

calendar days after the claimant is served with notice of the applicable order authorizing such

rejection (the “Rejection Damage Claim Bar Date”). Notwithstanding the foregoing, a party to an

executory contract or unexpired lease that asserts a claim on account of unpaid amounts accrued

and outstanding as of the Petition Date pursuant to such executory contract or unexpired lease

(other than a Rejection Damages Claim) must file a Proof of Claim for such amounts on or before

the applicable Bar Date unless such party is expressly excluded by this Order from filing a Proof

of Claim.

        5.      If the Debtors amend or supplement their Schedules subsequent to service of the

Bar Date Notice (as defined below) in a manner that changes the amount, nature, classification or

characterization of a person or entity’s claim, and the affected creditor does not agree with such

amendment or supplement, then the affected creditor must file a Proof of Claim with respect to

such claim on the later of (i) the applicable Bar Date or (ii) twenty-four (24) calendar days after

the date on which the Debtors provide notice of such amendment or supplement (or another time

period as may be fixed by the Court) (the “Amended Schedule Bar Date,” and together with the

General Bar Date, the Governmental Bar Date and the Rejection Damage Claim Bar Date, each, a

“Bar Date,” and collectively, the “Bar Dates”).



                                                  -3-
146484.01601/123149854v.2
               Case 20-10755-BLS           Doc 221        Filed 05/18/20   Page 4 of 10




         6.     Without limiting the foregoing, each of the following persons or entities are

required to file a Proof of Claim by the applicable Bar Date:

                            (a)   any person or entity whose claim against the Debtors is not listed in
                                  the Schedules or whose Claim is listed in the Schedules but is listed
                                  therein as disputed, contingent, or unliquidated;

                            (b)   any person or entity that believes that its claim as set forth in the
                                  Schedules is listed in an incorrect amount, nature or priority and that
                                  desires to have its claim allowed in an amount, nature or priority
                                  other than that set forth in the Schedules; and

                            (c)   any person or entity that believes that its claim as set forth in the
                                  Schedules is not an obligation of the specific Debtor as set forth in
                                  the Schedules and that desires to have its claim allowed against a
                                  Debtor other than that set forth in the Schedules.

         7.     Notwithstanding the foregoing, the following persons or entities are not required

to file a Proof of Claim on or before the applicable Bar Date with respect to claims described

below:

                            (a)   any person or entity that has already properly filed, with the Clerk
                                  of the Court or Stretto, a Proof of Claim against all Debtors against
                                  which such person or entity has a claim, in a form that substantially
                                  conforms to the Proof of Claim Form or Official Form 410;

                            (b)   any person or entity whose claim is listed on the Debtors’ Schedules,
                                  provided that (i) such claim is not listed as disputed, contingent or
                                  unliquidated, (ii) such person or entity does not dispute the amount,
                                  nature or priority of the claim as set forth in the Debtors’ Schedules
                                  and (iii) such person or entity does not dispute that such claim is an
                                  obligation of the specific Debtor as set forth in the Debtors’
                                  Schedules;

                            (c)   any person or entity that holds a claim that has already been allowed
                                  by an order of this Court entered on or before the applicable Bar
                                  Date;

                            (d)   any person or entity whose claim has already been paid in full by
                                  any of the Debtors or any other party;

                            (e)   any Debtor holding a claim against another Debtor;

                            (f)   any person or entity that holds a claim allowable under Bankruptcy
                                  Code sections 503(b) and 507(a)(2) as an administrative expense

                                                    -4-
146484.01601/123149854v.2
               Case 20-10755-BLS           Doc 221        Filed 05/18/20   Page 5 of 10




                                  (other than a 503(b)(9) Claim, which is subject to the General Bar
                                  Date);

                            (g)   Any person or entity holding a claim payable to the Court or the
                                  United States Trustee Program pursuant to 28 U.S.C. § 1930;

                            (h)   any person or entity whose claim is based solely on the ownership
                                  of common stock, a limited partnership interest, limited liability
                                  company interest, or any other equity, ownership, or profits interests
                                  issued by any Debtor and options, warrants, rights or other securities
                                  or agreements to acquire common stock, limited partnership
                                  interests, limited liability company interests, or other equity,
                                  ownership or profits interests issued by any Debtor (whether or not
                                  arising under or in connection with any employment agreement) (an
                                  “Interest”); provided, however, that holders of an Interest that wish
                                  to assert claims (as opposed to ownership interests) against the
                                  Debtors that arise out of or relate to the ownership or purchase of an
                                  Interest, including claims arising out of or relating to the sale,
                                  issuance, or distribution of the Interest, must file Proofs of Claim on
                                  or before the applicable Bar Date, unless another exception
                                  identified herein applies; and

                            (i)   the DIP Secured Parties and the Prepetition Secured Parties (each as
                                  defined in the Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362,
                                  363, 364 and 507 (I) Authorizing the Debtors to Obtain Postpetition
                                  Senior Secured Superpriority Financing, (II) Authorizing the
                                  Debtors’ Limited Use of Cash Collateral, (III) Granting Adequate
                                  Protection to the Prepetition Secured Parties, (IV) Scheduling a
                                  Final Hearing, and (V) Granting Related Relief [Docket No. 49] (the
                                  “Interim DIP Order,” and, together with any final order which may
                                  be entered, the “DIP Orders”) for claims relating to the DIP Credit
                                  Agreement or the Prepetition Credit Agreement (each as defined in
                                  the DIP Orders).

        8.      The Proof of Claim Form, substantially in the form annexed hereto as Annex 1, is

approved in all respects, and the Debtors are directed, with the assistance of Stretto, to include the

following information on every Proof of Claim Form that they provide to a creditor, to the extent

that such information is reflected on the Debtors’ Schedules: (a) the amount of such creditor’s

claim against the applicable Debtor, (b) the type of claim held by such creditor (i.e., non-priority

unsecured, priority unsecured or secured) and (c) whether such claim is scheduled as contingent,

unliquidated or disputed. Any person or entity who relies on the Debtors’ Schedules shall have

                                                    -5-
146484.01601/123149854v.2
               Case 20-10755-BLS           Doc 221       Filed 05/18/20   Page 6 of 10




the responsibility for determining that their claim is accurately listed in such Schedules. Prior to

mailing the Proof of Claim Forms, the Debtors may fill in, or cause to be filled in, any missing

dates and other information, correct any typographical errors, conform the provisions thereof to

the provisions of this Order, and make such other, non-material changes as the Debtors deems

necessary or appropriate.

         9.     The following procedures shall govern the completion and filing of Proofs of

Claim:

                            (a)   Each Proof of Claim must (i) be written in English, (ii) be
                                  denominated in lawful currency of the United States as of the
                                  Petition Date, (iii) conform substantially with the Proof of Claim
                                  Form or Official Form 410, (iv) indicate the Debtor against which
                                  the creditor is asserting a claim (and if a creditor asserts a claim
                                  against more than one Debtor, a separate Proof of Claim must be
                                  filed with respect to each Debtor) and (v) be executed by the
                                  individual to whom service of any papers relating to such claim shall
                                  be directed.

                            (b)   Each Proof of Claim must include supporting documentation (or, if
                                  such documentation is voluminous, include a summary of such
                                  documentation) or an explanation as to why such documentation is
                                  not available; provided, however, that a Proof of Claim may be filed
                                  without supporting documentation upon the prior written consent of
                                  the Debtors; provided, further, that any creditor that received such
                                  written consent shall be required to transmit such documentation to
                                  the Debtors upon request no later than ten (10) days from the date
                                  of such request.

                            (c)   The original Proofs of Claim must be delivered in person, by courier
                                  service, by hand delivery, or by mail so as to be actually received
                                  by Stretto on or before the applicable Bar Date at the appropriate
                                  address listed below:

                                         Ravn Air Group, Inc., et al. Claims Processing
                                         c/o Stretto
                                         8269 E. 23rd Avenue, Suite 275
                                         Denver, CO 80238

                                  PROOFS OF CLAIM SENT BY FACSIMILE,
                                  TELECOPY OR ELECTRONIC MAIL WILL NOT BE
                                  ACCEPTED.

                                                   -6-
146484.01601/123149854v.2
               Case 20-10755-BLS           Doc 221        Filed 05/18/20    Page 7 of 10




                            (d)   Alternatively, Proofs of Claim may be submitted electronically, on
                                  or before the applicable Bar Date, by completing the Proof of Claim
                                  Form that can be accessed at Stretto’s website
                                  http://cases.stretto.com/ravnair.     Any person or entity that
                                  electronically files a Proof of Claim shall retain such Proof of Claim
                                  (and supporting documents) with an original signature for a period
                                  of not less than two (2) years from the date the Proof of Claim is
                                  electronically filed.

        10.     Any holder of a claim against any of the Debtors who is required, but fails, to file

a Proof of Claim in accordance with the terms of this Order on or before the applicable Bar Date

shall not, absent further order of the Court, be treated as a creditor with respect to such claim in

these Chapter 11 Cases, permitted to participate in any distribution in the Debtors’ Chapter 11

Cases on account of such claim, permitted to vote to accept or reject any chapter 11 plan proposed

in these Chapter 11 Cases, or entitled to receive further notices in these Chapter 11 Cases regarding

such claim.

        11.     The notice of the Bar Dates and relief granted in this Order, substantially in the

form annexed hereto as Annex 2 (the “Bar Date Notice”), is approved in all respects. Prior to

mailing the Bar Date Notices, the Debtors may fill in, or cause to be filled in, any missing dates

and other information, correct any typographical errors, conform the provisions thereof to the

provisions of this Order, and make such other, non-material changes as the Debtors deem

necessary or appropriate.

        12.     The Debtors, with the assistance of Stretto, are authorized and directed to serve the

Bar Date Notice, together with a copy of the Proof of Claim Form, by First-Class U.S. mail,

postage prepaid, within two (2) business days after the date of entry of this Order, or as soon as

reasonably practicable thereafter, upon the following parties:

                            (a)   all known creditors and other known holders of claims as of the date
                                  of entry of the Bar Date Order, including all persons or entities listed
                                  on the Debtors’ Schedules at the addresses stated therein;


                                                    -7-
146484.01601/123149854v.2
               Case 20-10755-BLS           Doc 221        Filed 05/18/20   Page 8 of 10




                            (b)   the attorneys of record for all parties to litigation with any of the
                                  Debtors as of the date of entry of the Bar Date Order;

                            (c)   counsel to the DIP Lenders and DIP Agent

                            (d)   proposed counsel to the Creditors Committee;

                            (e)   the Office of the United States Trustee for the District of Delaware;

                            (f)   all entities that have requested notice of the proceedings in the
                                  Debtors’ Chapter 11 Cases;

                            (g)   all persons or entities that have filed a Proof of Claim;

                            (h)   all known holders of an Interest in the Debtors;

                            (i)   all parties to executory contracts and unexpired leases of the
                                  Debtors;

                            (j)   the Debtors’ current officers, directors and employees;

                            (k)   the Debtors’ former officers, directors and employees to the extent
                                  that contact information for such former officers, directors and
                                  employees is available in the Debtors’ records;

                            (l)   the Internal Revenue Service and all applicable state and local taxing
                                  authorities;

                            (m)   all regulatory authorities that regulate the Debtors’ business,
                                  including permitting authorities;

                            (n)   the United States Securities and Exchange Commission;

                            (o)   the United States Department of Justice;

                            (p)   all environmental authorities listed in the Debtors’ Statements of
                                  Financial Affairs, as required by Local Rule 2002-1(e);

                            (q)   the United States Attorney’s Office for the District of Delaware and
                                  the state attorneys general for the jurisdictions in which the Debtors
                                  do business; and

                            (r)   all persons and entities listed on the service list maintained by the
                                  Debtors pursuant to Local Rule 2002-1(c) as of the date of the entry
                                  of the Bar Date Order.




                                                    -8-
146484.01601/123149854v.2
               Case 20-10755-BLS        Doc 221        Filed 05/18/20   Page 9 of 10




        13.     The Debtors shall also file on the docket of these Chapter 11 Cases a copy of the

Bar Date Notice and shall post the Proof of Claim Form and the Bar Date Notice on Stretto’s

website http://cases.stretto.com/ravnair.

        14.     The Debtors shall not be required to provide any additional notice to any person or

entity to whom the Debtors mailed the Bar Date Notice in accordance with the terms of this Order

and such notice was returned to the Debtors as undeliverable without a forwarding address.

        15.     Pursuant to Bankruptcy Rules 2002(l) and 9008, the Court finds that notice of the

Bar Dates by mail to all potential creditors is impracticable, and therefore the Debtors are

authorized and directed to give notice of the Bar Dates by publishing the Bar Date Notice, modified

for publication in substantially the form annexed hereto as Annex 3 (the “Publication Notice”), in

the Anchorage Daily News and the Fairbanks Daily News-Miner on one occasion by no later than

five (5) business days after the date of entry of this Order, which publication is hereby approved

in all respects and shall be deemed good, adequate, and sufficient publication notice of the Bar

Dates. Prior to publishing the Publication Notice, the Debtors may fill in, or caused to be filled in,

any missing dates and other information, correct any typographical errors, conform the provisions

thereof to the provisions of this Order and make such other, non-material changes as the Debtors

deem necessary or appropriate.

        16.     The Debtors are authorized to enter into such transactions to effectuate the

publication of the Publication Notice as provided herein, including making reasonable payments

required for such publication.

        17.     The form and manner of notice of the Bar Dates and the relief granted by this Order,

as provided herein, constitutes good, adequate and sufficient notice thereof, satisfies the

requirements of the Bankruptcy Code, the Bankruptcy Rules and the Local Rules and is approved



                                                 -9-
146484.01601/123149854v.2
              Case 20-10755-BLS            Doc 221      Filed 05/18/20     Page 10 of 10




in all respects.

        18.        The Debtors and Stretto are authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order.

        19.        Entry of this Order is without prejudice to the rights of the Debtors to seek a further

order of this Court fixing a date by which holders of claims not subject to the Bar Dates established

herein must file proofs of such claims or be barred from doing so.

        20.        Nothing in this Order shall prejudice the right of any party in interest with standing

to (i) object to any Proof of Claim, whether filed or scheduled, on any grounds; (ii) dispute or

assert offsets or defenses to any claims reflected on the Debtors’ Schedules or any amendments

thereto, as to amount, liability, classification or otherwise; or (iii) subsequently designate any claim

as disputed, contingent, unliquidated or undetermined.

        21.        The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

        22.        The Court retains jurisdiction with respect to all matters arising from or related to

the interpretation or implementation of this Order.




Dated: May 18th, 2020 Wilmington,                   BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Delaware                                            JUDGE
